DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, the references listed in the list starting with paragraph [0016] and in the list following paragraph [00189] of the specification filed July 3, 2020 have not been considered.

Incorporation by Reference
The attempt to incorporate subject matter into this application by reference to dynamic web page identified only by title and hyperlink (reference [7]) is ineffective because materials incorporated by reference following paragraph [00189] of the specification is identified only by webpage title and hyperlink. As material on a given web page to which a tile and hyperlink refers is dynamic, and no dated copies of the web page were provided, it is impossible to determine what material was incorporated by reference to the we as of the filing date, and the incorporation by reference (reference [7]) following paragraph [00189] does not meet the requirements of 37 CFR 1.57(e) for incorporation by reference to non-patent literature. Note that following paragraph [00189] and immediately preceding the list, the specification states “Publications Incorporated by Reference:” followed by the list of references, thereby indicating a clear intent to incorporate the material to which the web page title and hyperlink refers by reference. 
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
All instances of browser executable text are located in the listing of references at the end of the specification following paragraph [00189]. 

Drawings
Figs. 2 and 11 are objected to as failing to comply with 37 CFR 1.84(b)(1) because they contain a photograph of a view that is capable of being depicted by a line drawing. More specifically, Figs. 2A and 2B, and the upper-left panel of Fig. 11 depict photographs of views which can be depicted by line drawings. See MPEP 608.02(VII)(B). 

Claim Interpretation
Claims 9, 12, 15, 16, 19, and 22 contain quantities modified by the word “about”. Paragraph [0074] of the present disclosure provides numerical suggestions for interpreting approximating language; therefore, in view of paragraph [0074] of the present disclosure quantities modified by “about” will be interpreted to encompass ranges extending             
                ±
            
        5% of the recited numerical values because             
                ±
            
        5% is the broadest range listed in paragraph [0074]. Some interpretation of the claim terms is necessary in order to render a definite range of specific activity to the parameters encompassed by the recited values. Further in view of the disclosed interpretation of approximating language, the range “approximately 0-10% crystallinity” recited in claim 9 will be interpreted as a range of 0-10.5% crystallinity because 10.5 is 10 + 5% of 10, and crystallinity cannot have a negative value.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, and 9-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is not clear what parameter an ultrasonic additive manufacturing process comprising “a speed in range of 50 inch per minute to 150 inch per minute” is intended to recite as there are a plurality of rates in an ultrasonic additive manufacturing process which may be measured in units of distance per time (build height per time, speed of ultrasonic waves through build medium, any multiple of a product of vibrational amplitude and frequency, etc.).
Regarding claim 9, it is not clear what range of specific activity is encompassed by the recitations “approximately 0% porosity”, “approximately 0% distortion”, “approximately 0 inch heat affected zone”, and “approximately 0% dilution”. The interpretation for approximating language described in paragraph [0074] of the present disclosure cannot apply to values which are “approximately” zero because any percentage of zero is zero, and it cannot be determined in view of the specification to what extent a measured value is permitted to deviate from zero and still lie within the claimed ranges. Note that the recitation “approximately 0-10% crystallinity” recited in claim 9 is not indefinite because 0 is clearly the lower limit because negative crystallinity is impossible, and broadest reasonable interpretation of the upper limit of the range is clearly understood from the recitation in view of paragraph [0074].
Further regarding claim 9, it is not clear which strength is claimed by the recitation “a strength of about 2,000-3,500MPa”. The present disclosure indicates that strength is measured by a tensile test; however, a tensile test can measure ultimate tensile strength, yield strength and/or 0.2% proof strength, which are numerically different values for a given material.
Further regarding claim 9, paragraph [0082] defines distortion by stating “Distortion means the change in shape.” It is not clear in view of the present disclosure against what reference shape the recitation “approximately 0% distortion” is compared in order to evaluate whether or not a change in shape takes place. As the bulk metallic glass had not been joined to the substrate prior to perfuming the claimed process, it is not clear how the process stated in claim 9 may be practiced without modifying the shape of the bulk metallic glass.
Claims 10-22 are rejected under 35 USC 112(b) because they depend on claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai (CN-106862748-A). Citations refer to positions in the examiner provided English language translation.
Regarding claim 1, Bai discloses an ultrasonic additive manufacturing process ([0002], [0008], claim 1). Bai discloses joining a foil comprising a bulk metallic glass (amorphous strip with an iron based composition and a thickness of 30 µm [0020]) to a substrate (metal foil substrate [0007]) and forming a cladded composite comprising the foil and the substrate (obtain the amorphous/metallic micro lamination composite material of the component structure [0007], [0022]). Bai discloses that the process overcomes the small critical size of amorphous alloys [0006] and discloses that the invention realizes large-scale industrial production of large-size amorphous/metallic micro lamination composite material [0054]. As the critical casting thickness is the critical size of an amorphous alloy in disclosing overcoming the critical size [0006], Bai discloses a thickness of the cladded composite is greater than a critical casting thickness of the bulk metallic glass.
Regarding claim 4, Bai discloses directly ultrasonically welding the initial bulk metallic glass foil (amorphous strip) to the substrate (metallic foil) [0044], [0062]. As this layer disclosed by Bai is directly welded to the substrate [0044], [0062], there is no interlayer between this bulk metallic glass foil and the substrate.
Regarding claim 5, Bai discloses covering a first deposited amorphous foil layer with a metallic layer [0018] and then repeating the process of ultrasonically welding an amorphous layer until the component ins completed [0015], [0048]. As Bai discloses some non-amorphous layer between subsequent depositions of amorphous material [0018], Bai discloses some interlayer between a formed amorphous layer and the substrate. Note that paragraph [0088] of the present disclosure explicitly limits “interlayer” to cladding.
Regarding claim 6, Bai discloses that the amorphous foil (amorphous strip) and the substrate (metal foil) have an interface [0023]. Bai discloses that the interface comprises a transition layer comprising both foil (amorphous) and substrate (metal foil) material [0074]. As the transition layer comprises amorphous material, the interface is amorphous to some extent.
Regarding claim 8, Bai discloses modifying the surface of the foil (amorphous strip) [0010], [0017]. Such activity performs the step of making the foil to some extent. Bai further discloses removing oxide from the surface ([0023], part (4)). Bai discloses directly contacting the foil and the substrate ([0023], [0044], [0062], claim 1, Fig. 1) thereby disclosing forming a nascent contact of the foil with the substrate.

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gong (US20190232430).
Regarding claim 1, Gong discloses an ultrasonic additive manufacturing process [0027-28]. Gong discloses joining a foil comprising a bulk metallic glass (amorphous alloy foil) to a substrate (base plate) and forming a cladded composite comprising the foil and the substrate (the amorphous alloy foil in the supercooled liquid region is atomically bonded to the base plate, or the previous layer, through the pressure in combination with the ultrasonic waves [0051], “the present invention can also easily realize the preparation of the amorphous alloy-based composite material” [0027]). Gong discloses that the disclosed manufacturing process solves “the technical problems that crystallization occurs in the part” [0005], that the invention has overcome the limitation of the size for preparation of amorphous alloys (abstract), provides a definition of the size limitation matching that of a critical casting thickness [0003], and discloses that the disclosed process forms amorphous alloy parts with a large size [0004]. As Gong discloses overcoming a size limitation with a definition equivalent to that of the critical casting thickness (abstract, [0003-05]), and Gong discloses that the formed part has a large size [0004], the overall composite material disclosed by Gong [0027] has a thickness of the cladded composite which is greater than a critical casting thickness of the bulk metallic glass.
Regarding claims 4 and 5 Gong discloses directly bonding a layer of the amorphous alloy to the substrate or to a previously deposited layer [0051]. Bonding directly to the substrate meets the limitation of no interlayer as recited in claim 4, and a bonding to a previously deposited layer meets the limitation of an interlayer between the bulk metal glass and the substrate. Note that paragraph [0088] of the specification explicitly limits “interlayer” to cladding.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai (CN-106862748-A) as applied to claim 1 above.
Bai does not disclose that the thickness of the cladded composite is greater than the critical casting thickness of the bulk metallic glass by a factor of at least 15, but Bai does disclose that the process overcomes the small critical size of amorphous alloys [0006], that the invention realizes large-scale industrial production of large-size amorphous/metallic micro lamination composite material [0054], that the part comprises several layers [0012], and that the process is repeated until the composite component is complete ([0015], [0048] Fig. 1). As the process disclosed by Bai overcomes the critical size limitations [0006], the process creates large-scale material [0054], and the process is repeated until the part is completed [0015], [0048], one of ordinary skill in the art would have regarded the thickness of the cladded composite greater than the critical casting thickness of the bulk metallic glass by a factor of at least 15 in the process disclosed by Bai as an obvious selection of size/scaling in order to form a composite material at a given large-scale size, of which Bai discloses the process is capable and desirable [0054]. See MPEP 2144.04(IV)(A).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai (CN-106862748-A) as applied to claim 1 above, and further in view of Liu (CN-102407402-A).
Bai discloses that the ultrasonic additive manufacturing process comprises a speed of 30-50 mm/s (71-118 inches per minute) [0062], [0071] which is entirely within the claimed speed range. Though some amplitude is a necessary parameter of an ultrasonic process. Bai is silent on the amplitude of the disclosed ultrasonic process. 
Liu teaches a process for ultrasonically welding crystalline and amorphous alloys [0007]. Liu teaches ultrasonically welding an amorphous alloy to a metallic foil substrate [0009-10], [0021]. Liu teaches a welding amplitude of 35 microns (35 µm) [0018], [0029]. Liu specifically teaches a goal of expanding the three dimensional size and applicability of amorphous alloys [0007].
Both Liu and Bai teach ultrasonically bonding amorphous alloys to a metallic substrate in order to overcome size limitations for creating amorphous alloy structures.
Bai discloses every element of present claim 3, but is silent on specific ultrasonic amplitudes. In order to practice the process disclosed by Bai, it would have been necessary for one of ordinary skill in the art to apply some ultrasonic amplitude, therefor, the disclosure of Bai establishes itself as ready for improvement with respect to selecting an ultrasonic amplitude to weld an amorphous alloy layer to a metal layer. In view of Liu one of ordinary skill in the art would have been aware of an appropriate ultrasonic amplitude of 35 µm for ultrasonically bonding an amorphous alloy to a metal layer. It would have been obvious for one of ordinary skill in the art to apply the known ultrasonic amplitude taught by Liu to the process disclosed by Bai for the same purpose of ultrasonic bonding an amorphous alloy to a substrate in order to yield the predictable result of ultrasonically welding an amorphous alloy layer to a metallic layer effective in overcoming critical size parameters of bulk amorphous alloys. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US20190232430) as applied to claim 1 above.
Gong does not disclose that the thickness of the cladded composite is greater than the critical casting thickness of the bulk metallic glass by a factor of at least 15, but Gong does disclose that the disclosed manufacturing process solves “the technical problems that crystallization occurs in the part” [0005], that the invention has overcome the limitation of the size for preparation of amorphous alloys (abstract), and that the disclosed process forms amorphous alloy parts with a large size [0004]. Gong discloses repeating operation steps including bonding amorphous alloy layers until the processing of the part is completed ([0053], claim 1). As the process disclosed by Gong overcomes the critical size limitations [0003-05], creates large-scale parts [0004], and repeats operating steps until the part is completed [0053], one of ordinary skill in the art would have regarded the thickness of the cladded composite greater than the critical casting thickness of the bulk metallic glass by a factor of at least 15 in the process disclosed by Gong as an obvious selection of size/scaling in order to form a large-scale composite material of a given large-scale size, for which Gong discloses is capable  and desirable [0003-05]. See MPEP 2144.04(IV)(A).

Claim(s) 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US20190232430) as applied to claim 1 above, and further in view of Li (CN-104353930-A).
Regarding claims 9-11 and 14, Gong discloses selecting materials having good thermal stability in a process which relieves internal stresses (low thermal stress and distortion) [0026-27] and that the materials are selected can avoid crystallization to the greatest extent (near zero crystallinity) [0026]. Gong discloses that the application of ultrasound in particular results in a denser, more compact internal structure [0027], thereby suggesting that the formed component would result in a low internal porosity. Gong discloses the process results in a uniform weld surface [0027] thereby suggesting the absence of a heat affected zone. Gong discloses that amorphous alloys are known to exhibit high strengths when compared with crystalline alloys [0002].
Gong generally discloses that the metallic glass is Zr-based, Fe-based or Cu-based amorphous alloy foil [0026], but Gong does not specifically disclose the specifically claimed foil element, substrate and property value combinations.
Li teaches ultrasonically welding a metallic glass (base metal amorphous alloy) and a substrate (welding workpiece) [0010]. Li teaches that the substrate comprises steel, aluminum, or titanium [0020], [0109], [0142], [0153], [0164], [0208] and exemplifies either a Zr-Cu-Ni-Al-Nb amorphous alloy [0065], [0076], [0087], [0098], [0109], [0120], [0131], [0142], [0208] or a Zr-Ti-Cu-Ni-Be alloy [0153], [0164], [0175], [0186], [0197]. Li teaches that amorphous alloys are known for their high strength [0004], and that avoiding crystallinity yields better weld strength [0036]. 
Both Gong and LI teach ultrasonically welding an amorphous alloy to a substrate in order to form a composite material, and both Gon and LI suggest amorphous alloys which are Zr-based.
It would have been necessary for one of ordinary skill in the art to select some composition among the broad composition categories disclosed by Gong [0026] in order to practice the process comprising ultrasonic bonding disclosed by Gong. In selecting a composition, it would have been obvious for one of ordinary skill in the art to select either a Zr-Cu-Ni-Al-Nb amorphous alloy or a Zr-Ti-Cu-Ni-Be both of which Li teaches as effective Zr-based amorphous alloys for joining to a substrate in an ultrasonic bonding process [0065], [0076], [0087], [0098], [0109], [0120], [0131], [0142], [0153], [0164], [0175], [0186], [0197], [0208]. In selecting the amorphous alloy materials, it would have been obvious for one of ordinary skill in the art to use a substrate comprising steel, aluminum or titanium in the process disclosed by Gong in view of LI because LI teaches such materials as effective substrate materials for ultrasonically bonding Zr-based amorphous alloys [0020], [0109], [0142], [0153], [0164], [0208], and the substrate (base plate) in the process disclosed by Gong must have some composition. A Zr-Cu-Ni-Al-Nb amorphous alloy meets the additional limitations recited in claims 10-11 and a Zr-Ti-Cu-Ni-Be amorphous alloy meets the additional limitations recited in claim 14 regarding metallic glass composition, and a substrate comprising aluminum, steel or titanium meets the additional limitations recited in claims 10 and 14 regarding substrate composition.
Crystallinity, thermal stress, distortion, extent of heat affected zone, dilution, and a material strength of a cladding layer are material properties or direct necessary process results which are inseparable from the chemical composition and process of making the composite material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Considering the low crystallinity and high internal density disclosed by Gong for ultrasonically bonded amorphous alloy composites [0026], the chemical composition of the amorphous alloy composite disclosed by Gon in view of LI as applied above (Li [0020], [0065], [0076], [0087], [0098], [0109], [0120], [0131], [0142], [0153], [0164], [0175], [0186], [0197], [0208]), and the fact that both Gong and Li suggest amorphous alloys exhibit high strength, the combination of Gon in view of LI as applied above, establishes a sound basis that at least some cladding layer formed in the process disclosed by Gong in view of LI would meet the crystallinity, thermal stress, distortion, extent of heat affected zone, dilution, and a material strength recited in claim 9 for the cladding material in the amorphous alloy composite material resulting from the presently claimed process. 
Regarding claims 12-13 and 15-16, Gong discloses individual foils have a thickness 30 μm to 150 μm [0019] which falls entirely within the ranges recited for individual foil thickness in claims 12 and 15-16. Gong discloses repeating operation steps including bonding amorphous alloy layers until the processing of the part is completed ([0053], claim 1) thereby meeting the multiple sheets of foil limitation recited in claim 13. Gong does not disclose an overall thickness of a cladded layer, but Gong does disclose that the disclosed manufacturing process solves “the technical problems that crystallization occurs in the part” [0005], that the invention has overcome the limitation of the size for preparation of amorphous alloys (abstract), and that the disclosed process forms amorphous alloy parts with a large size [0004]. As the process disclosed by Gong overcomes the critical size limitations [0003-05], creates large-scale material [0004], and repeats operating steps until the part is completed [0053], one of ordinary skill in the art would have regarded the overall thickness of a cladding layer recited in claims 12 and 15-16 in the process disclosed by Gong in view of Li as an obvious selection of size/scaling in order to form a large-scale composite material of a given large-scale size, for which Gong discloses is capable  and desirable [0003-05]. See MPEP 2144.04(IV)(A). Note that claims 12 and 15-16 limit the thickness of a (emphasis added) cladding layer and do not limit the overall thickness of bulk metallic glass within the composite. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US20190232430) in view of Li (CN-104353930-A) as applied to claim 9 above, and further in view of Bai (CN-106862748-A).
Gong discloses that the amorphous alloy atomically bonds to the substrate (base plate) [0051], but Gong does not disclose a bond layer between the substrate and the cladding layer. 
Bai teaches an ultrasonic additive manufacturing process ([0002], [0008], claim 1). Bai teaches joining a foil comprising a bulk metallic glass (amorphous strip with an iron based composition and a thickness of 30 µm [0020]) to a substrate (metal foil substrate [0007]) and forming a cladded composite comprising the foil and the substrate (obtain the amorphous/metallic micro lamination composite material of the component structure [0007], [0022]). Bai teaches that the process overcomes the small critical size of amorphous alloys [0006]. Bai teaches that the amorphous foil (amorphous strip) and the substrate (metal foil) have an interface [0023]. Bai teaches that the interface comprises a bond (transition) layer comprising both foil (amorphous) and substrate (metal foil) material [0074]. 
Both Bai and Gong in view of Li, as applied to claim 9, teach ultrasonically bonding an amorphous layer to a metallic substrate. Considering Bai teaches that the exact process of ultrasonically bonding an amorphous alloy to a metallic substrate results in a transition layer, it would have been obvious to one of ordinary skill in the art that the process disclosed by Gong in view of LI as applied above would necessarily result in a transition layer. A transition layer between the amorphous alloy and the substrate meet s the broadest reasonable interpretation of “a bond layer between the substrate and the cladding layer”.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US20190232430) in view of Li (CN-104353930-A) as applied to claim 9 above, and further in view of Matsumoto (EP-723031-A2).
Regarding claim 18, Gong in view of Li, as applied to claim 9, discloses a substrate comprising steel, aluminum, or titanium (Li [0020], [0109], [0142], [0153], [0164], [0208] as applied to claim 9 above). Gong in view of LI does not disclose an amorphous alloy comprising the claimed combination of alloying elements recited in claim 18.
Matsumoto teaches a process of forming a bulk amorphous alloy though successively laminating amorphous alloy layers (page 2 lines 5-8, page 3 lines 1-4). Matsumoto examines forming a bulk component from foils (ribbons of 50 µm thickness) of a Ni-Mo-C amorphous alloy among amorphous alloy compositions in example tests in addition to amorphous alloys comprising a significant amount of Zr (unlabeled table at the top of page 7, Example 6 pages 6-7). Matsumoto suggests that alloys of any of the taught composition s can form a bulk body while retaining amorphous character and high density (page 7 lines 54-56).
Both Matsumoto and Gong in view of Li as applied to claim 9 teach forming a bulk amorphous alloy material through successive layers of amorphous alloy components.
Given Gong’s objective to form an amorphous alloy component with reduced crystallinity and increased internal density [0026], it would have been obvious for one of ordinary skill in the art to select a Ni, C amorphous alloy because Matsumoto teaches that a Ni, C amorphous alloy is capable of meeting the objective properties of low crystallinity (retaining amorphous character) at high density.
Regarding claim 19, Gong discloses individual foils have a thickness 30 μm to 150 μm [0019] which falls entirely within the ranges recited for individual foil thickness in claim 19, and Matsumoto uses a thickness of 50 µm (page 6 line 48) which is within both the claimed range and that disclosed by Gong [0019]. Gong discloses repeating operation steps including bonding amorphous alloy layers until the processing of the part is completed ([0053], claim 1). Gong does not disclose an overall thickness of the cladded layer, but Gong does disclose that the disclosed manufacturing process solves “the technical problems that crystallization occurs in the part” [0005], that the invention has overcome the limitation of the size for preparation of amorphous alloys (abstract), and that the disclosed process forms amorphous alloy parts with a large size [0004]. As the process disclosed by Gong overcomes the critical size limitations [0003-05], creates large-scale material [0004], and repeats operating steps until the part is completed [0053], one of ordinary skill in the art would have regarded the overall thickness of the cladding layer recited in claim 19 in the process disclosed by Gong in view of Li and Matsumoto as an obvious selection of size/scaling in order to form a large-scale composite material of a given large-scale size, for which Gong discloses is capable  and desirable [0003-05]. See MPEP 2144.04(IV)(A). Note that claims 12 and 15-16 limit the thickness of a (emphasis added) cladding layer and do not limit the overall thickness of bulk metallic glass within the composite. 
Regarding claim 20, Gong in view of Li and Matsumoto does not disclose an individual composition comprising N, C, and P or Si, but Matsumoto does show that the disclosed amorphous alloys comprise P or Si (unlabeled table at the top of page 7, Table 3) which retain amorphous character and high density (page 7 lines 54-56), and Matsumoto suggests adding amounts of P and Si (Example 11 pages 8-9, Table 3). Considering Matsumoto discloses that the advantages of the amorphous alloy structures persist in embodiments comprising some amounts of P or Si (page 7 lines 54-56) and suggests that amounts of elements can be added to the amorphous alloy (Example 11), it would have been obvious for one of ordinary skill in the art to add some amount of P and/or Si to the amorphous alloy foil disclosed by Gong in view of Li and Matsumoto as applied above. Note that as no composition proportion of P or Si is specified in claim 20, any infinitesimal additional amount of either P or Si would meet the additional limitations set forth in claim 20.

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US20190232430) in view of Li (CN-104353930-A) as applied to claim 9 above, and further in view of Hofmann (US 20140312098).
Regarding claims 21 and 22, Gong in view of Li, as applied to claim 9, discloses a substrate comprising steel, aluminum, or titanium (Li [0020], [0109], [0142], [0153], [0164], [0208] as applied to claim 9 above). Gong in view of LI does not disclose an amorphous alloy comprising the claimed combination of alloying elements.
Hofmann teaches an ultrasonic manufacturing process, comprising ultrasonically joining a ribbon comprising a bulk metallic glass to a substrate (surface) ([0007], claim 1). Hofmann teaches the substrate includes crystalline metal [0018]. Hofmann teaches that the amorphous alloy may be “one of: Zr51Ti9Cu15Be25; Zr54Ti11Cu12.5Be22.5; Zr35Ti30Cu8.25Be26.75; Zr41.2Ti13.8Ni10Cu12.5Be22.5; Zr46.75Ti8.25Ni10Cu7.5Be27.5; Pd43Ni10Cu27P20; Pt60Ni15P25; Ce68Cu20Al10Nb2; Au49Ag5.5Pd2.3Cu26.9Si16.3; Pt57.5Cu14.7Ni5.3P22.5; and mixtures thereof” [0058], or “in many embodiments, the metallic glass-based material is one of: Zr36.6Ti31.4Nb7Cu5.9Be19.1; Ti48Zr20V12Cu5Be15; Fe65B20Si15; Fe38Ni37B22Mo3; Co59.5B22Si8Fe4Ni4Mo2.5; Co52B21Si15Fe8Ni4; Fe67B21Si8Cr4; and mixtures thereof” [0058]. Hofmann thereby establishes amorphous Zr-Ti alloys and amorphous Co59.5B22Si8Fe4Ni4Mo2.5 and Co52B21Si15Fe8Ni4 as suitable amorphous alloys as constituents of an amorphous alloy-substrate composite material.
Both Hofmann and Gong in view of Li as applied teach ultrasonically joining an amorphous alloy to a substrate to form a composite material.
Gong in view of LI as applied to claim 9 above, differs from the process recited in claim 21 by the substitution of an Fe, Co amorphous alloy for the Zr-based alloys in the ultrasonically bonded composites disclosed by Gong in view of Li (Li [0065], [0076], [0087], [0098], [0109], [0120], [0131], [0142], [0153], [0164], [0175], [0186], [0197], [0208]); Hofmann shows that Fe, Co amorphous alloys, specifically an Fe, Co, Mo, B, Si, amorphous alloy was known in the art as suitable amorphous alloys in ultrasonically bonded composites [0058]. As Hofmann explicitly discloses ultrasonically bonding any combination of the amorphous alloys recited in paragraph [0058] to the surface, Hofmann directly shows that one of ordinary skill in the art could have substituted an Fe, Co amorphous alloys, specifically an Fe, Co, Mo, B, Si, amorphous alloy taught by Hofmann for the Zr-based amorphous alloys disclosed by Gong in view of Li to yield predictable results of successfully forming composite material comprising an Fe, Co, Mo, B, Si metallic glass cladding layer, thereby meeting the composition limitations of claims 21 and 22. See MPEP 2143(I)(B).
Gong discloses individual foils have a thickness 30 μm to 150 μm [0019] which falls entirely within the ranges recited for individual foil thickness in claim 22. Gong discloses repeating operation steps including bonding amorphous alloy layers until the processing of the part is completed ([0053], claim 1). Gong does not disclose an overall thickness of the cladded layer, but Gong does disclose that the disclosed manufacturing process solves “the technical problems that crystallization occurs in the part” [0005], that the invention has overcome the limitation of the size for preparation of amorphous alloys (abstract), and that the disclosed process forms amorphous alloy parts with a large size [0004]. As the process disclosed by Gong overcomes the critical size limitations [0003-05], the process creates large-scale material [0004], and the process repeats operating steps until the part is completed [0053], one of ordinary skill in the art would have regarded the overall thickness of the cladding layer recited in claim 22 in the process disclosed by Gong in view of Li and Hofmann as an obvious selection of size/scaling in order to form a large-scale composite material of a given large-scale size, for which Gong discloses is capable  and desirable [0003-05]. See MPEP 2144.04(IV)(A). Note that claims 12 and 15-16 limit the thickness of a (emphasis added) cladding layer and do not limit the overall thickness of bulk metallic glass within the composite. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10-19 of copending Application No. 17834188 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because reference application does not claim a thickness of the cladded composite is greater than a critical casting thickness of the bulk metallic glass; however, reference application claims a cladding done by an ultrasonic additive manufacture process (reference claim 10), and reference application claims a formed composite comprising a plurality of cladded foil sheets (reference claim 4), as reference application claims an additive ultrasonic process step, and such ultrasonic processes are capable of manufacturing parts of a larger size than the critical casting thickness, . one of ordinary skill in the art would have regarded setting the thickness of the overall composite claimed in the reference application as an obvious selection of size/scaling in order to form a large-scale composite material of a given large-scale size, thereby rendering obvious the limitations of instant claims 1, 2, and 8. See MPEP 2144.04(IV)(A). Reference claims 15-16 meet the interlayer and interface conditions of instant claims 5-6. As some degree of an ordered phase is required for Kikuchi patterns, reference claim 17 (no crystallinity) would necessarily meet instant claim 7. Reference claim 10 recites property values of instant claim 9 to overlapping or encompassing capacity. Reference claims 11-12 encompass compositions of instant claims 10-11, 14, 18, 20-22. Reference claims 13-14, and 19 disclose fil and cladding layer thicknesses overlapping or encompassing those recited in instant claims 12, 15-16, 19, and 22. Reference application claims additional foil sheets in the cladding layer (reference claim 4) thereby meeting additional limitations of instant claim 13. Reference application claims a bonding layer in claim 15.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Applicant’s attention is drawn to the fact that the only standing ground of rejection of dependent claim 7 is that of provisional nonstatutory double patenting over a later-filed patent application. In accordance with MPEP 804(I)(B)(1)(b)(i), applicant may rely on the limitations recited in dependent claim 7 if rewritten in independent form including all of the limitations of the base claim and any intervening claims to render the application as a whole allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 1 recites an ultrasonic additive manufacturing process, comprising: joining a foil comprising a bulk metallic glass to a substrate; and forming a cladded composite comprising the foil and the substrate; wherein a thickness of the cladded composite is greater than a critical casting thickness of the bulk metallic glass. Independent claim 1, therefore, requires at least a step of joining a foil which comprises a bulk metallic glass to a substrate, and a thickness of the composite material formed by the joining process which is greater than the thickness achievable by bulk casting that same alloy composition (see the limiting definition of “critical casting thickness” provided in paragraph [0081] of the specification), and that the overall process in some way be “an ultrasonic additive manufacturing process”. Claim 7 further limits the process recited in claim 1 by reciting the bulk metallic glass and the substrate has an interface; wherein the interface has no Kikuchi pattern. Claim 7, therefore, requires that the substrate and bulk metallic glass have some common interface, and that the common interface be completely free of structure exhibiting Kikuchi pattern. As any degree of crystallinity would exhibit some degree of Kikuchi pattern, dependent claim 7 excludes any crystallinity from some bulk metallic glass-substrate interface. 
Bai (CN-106862748-A), which is relied upon to anticipate independent claim 1, discloses that the metallic glass layer and substrate meet at a transition layer [0074]. As the substrate disclosed by Bai is a crystalline metallic foil, the transition layer where the amorphous and substrate bond would have some degree of crystallinity and fail to meet the claim requirement of “no Kikuchi pattern”. 
Gong (US20190232430) is further relied upon to anticipate independent claim 1; however, Gong sets forth a goal of avoiding “crystallization to the greatest extent”, thereby suggesting that a limit of absolutely ono Kikuchi pattern at an interface cannot be attained through the process disclosed by Gong.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736